Paul W. Bkown, J.,
concurring in part. I disagree that the appellant has suffered injury at this time by reason of appellee’s pipe line and so conclude that a remand for trial of the damage question is unnecessary. Presently the evidence and stipulations show that only strip mining operations are contemplated. The sole issue before the trial judge was whether or not the inability to surface mine damaged the plaintiff. "We agree with both the trial and appellate courts that East Ohio’s claim to surface rights derives from the owner and is subservient only to such rights as plaintiff obtained as assignee of the National Coal Company under the 1901 deed from the owner. That deed expressly granted a right to use such surface as was necessary to remove the minerals granted, by deep mining. *253it set the price for such, surface area, if needed, for shafts, air vents, access to transfer coal, and other concomitants of deep mining operations. It contemplated the use by the owner or Ms assignees of the surface as a separate estate until there was such a need. The ownersMp of the surface was absolute, subject only to the mineral owner’s option to negotiate the necessity of dedicating a portion of the surface to Ms deep mining operation. This needed to be done in such a way as to be mutually accomodating to the owners of the mineral and surface estates, Barker v. Mintz (1923), 73 Colo. 262, 215 P. 534. Had a proper demand been made incidental to a deep mining operation, East Ohio may have had to fulfill this need for mutual accommodation, and with the owner of the fee might have had to negotiate the time and manner in wMch the theretofore legitimate use of the surface should terminate or be altered. No part of the language in the instrument justifies a conclusion that the optionee has an absolute right to enter and appropriate the surface without notice and negotiation with the owners of the surface of all matters other than acreage price, and payment of that price.
A claim for damages does not appear to me to have ripened, nor does it seem that this sort of damage action was contemplated by the parties at the trial of this cause.
The owners of the minerals made some showing at trial of damages such as the expense of a box cutting operation, of handling overburden twice, of cutting sluices under the gas line to properly drain the working area and of other such matters dealing with surface mining. Clearly this type of proof would be inconsistent with that part of the majority opinion with which I have specifically agreed.